Exhibit 10.2

 



Execution Version

 

 

FIRST AMENDMENT TO

RESTRICTED STOCK PURCHASE AGREEMENT

 

This FIRST AMENDMENT TO RESTRICTED STOCK PURCHASE AGREEMENT (this “Amendment”)
dated as of July 1, 2016 (the “Effective Date”), is by and between 3D Systems
Corporation, a Delaware corporation (the “Company”) and David Styka (the
“Participant”).

 

WHEREAS, the Company and the Participant are parties to that certain Restricted
Stock Purchase Agreement, dated as of January 14, 2015 (the “Agreement”), for
the award of 25,000 shares of Common Stock (the “Award Shares”), made pursuant
to the 2004 Incentive Stock Plan of the Company (the “Plan”); and

 

WHEREAS, the Company and the Participant are parties to that certain Employment
Agreement, dated of even date herewith, by and between the Company and the
Participant (the “Employment Agreement”); and

 

WHEREAS, the Company and the Participant desire to amend the Agreement to
provide that the Award Shares shall be vested in the manner prescribed and
subject to the conditions set forth herein.

 

NOW, THEREFORE, the Agreement is hereby amended as follows:

 

1.                  Capitalized Terms. Capitalized terms used but not defined
herein shall have the meanings given them in the Agreement.

 

2.                  Amendment.

 

(a)                Notwithstanding anything in the Agreement or in the Plan to
the contrary, the Agreement is hereby amended to provide that in the event the
Participant’s employment or service with the Company is terminated on a date
(the “Early Vesting Date”) prior to the third anniversary of the date of the
grant either by the Company without Cause (as such term is defined in the
Employment Agreement), or by the Participant as a result of a Constructive
Discharge (as such term is defined in the Employment Agreement), then the
Company’s repurchase option described in Section 4 of the Agreement shall be
limited to a portion of the Award Shares, as described in subsection (b) below.

 

(b)               The portion of the Award Shares over which the Company may
exercise its repurchase option, in the circumstances described in subsection (a)
above, shall be equal to the difference of:

 

(1) the total number of Award Shares, minus

 

(2) that number of whole shares of Common Stock that most nearly equals, but
does not exceed an amount equal to the product of

 

(A) the total number of Award Shares, multiplied by

 



1

 

(B) the quotient of the number of calendar days from the date of grant through
the Early Vesting Date, divided by the number of calendar days from the date of
grant through the third anniversary of the date of grant.

 

3.                  Effect on the Agreement. Except as specifically amended by
this Amendment, all terms of the Agreement shall remain in full force and
effect. The term “Agreement” as used in the Agreement shall mean the Agreement
as amended by this Amendment.

 

4.                  Other.

 

(a)                This Amendment shall be governed by the laws of the State of
Delaware without giving effect to principles of conflicts of laws.

 

(b)               This Amendment may be executed in counterparts, each of which
shall constitute an original, but all of which when taken together shall
constitute a single contract.

 

(c)                This Amendment, along with the Agreement, constitutes the
entire agreement among the parties relating to the subject matter hereof and
supersedes any and all previous agreements and understandings, oral or written,
related to the subject matter hereof.

 

(d)               This Amendment shall not be amended or revised except in a
writing executed by all of the parties hereto.

 

[ Signature Page to Follow ]

 

 

 

 

 

 



2

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment to be effective as
of the date first set forth above.

 



  COMPANY:         3D SYSTEMS CORPORATION,   a Delaware corporation            
  By: /s/ Vyomesh Joshi   Name: Vyomesh Joshi   Title: President                
    PARTICIPANT:                     /s/ David Styka   David Styka



 

 

 

